DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Examiner notes that Applicant has elected claims 1-15, made without traverse in the reply filed on 8/10/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0280095) in view of Ahn (US 2005/0142706).

With respect to Claim 1, Chen discloses (Fig 1-4) most aspects of the current invention including a method of forming an oxide structure, comprising:
forming a first set of trenches (26) on a top surface of a substrate (16) (par 13)
performing a surface treatment process on the substrate, the surface treatment process comprising:
forming an amorphous layer (30) on the substrate (par 14)
oxidizing (32) the amorphous layer (par 15)
removing a portion of the amorphous layer to form a liner layer (34) (par 17)
forming a dielectric liner (36) on the liner layer (par 18)
However, Chen does not disclose wherein the amorphous layer is thicker than the liner layer.
On the other hand, Ahn discloses (Fig 11-14) a method of forming an oxide structure, comprising forming an amorphous layer (151) on a substrate (111), oxidizing the amorphous layer and removing a portion of the amorphous layer to form a liner layer (161), wherein the amorphous layer is thicker than the liner layer (par 46-48). 
Regarding claim 1, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 2, Chen discloses (Fig 1-4) further comprising: forming a second set of trenches (28) on a top surface of a substrate.
With respect to Claim 3, Chen discloses (Fig 1-4) wherein a distance of a bottom of the first set of trenches from the top surface of the substrate are greater than a distance of a bottom of the second set of trenches from the top surface of the substrate.
With respect to Claim 4, Chen discloses (Fig 1-4) wherein the first set of trenches and the second set of trenches are formed simultaneously.
With respect to Claim 5, Chen discloses (Fig 1-4) further comprising: repeating the surface treatment process after forming the second set of trenches.
With respect to Claim 6, Chen discloses (Fig 1-4) wherein a width of an opening of the first set of trenches is greater than or equal to a width of opening of the second set of trenches.

Regarding claim 6, Differences in widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of widths and similar widths are known in the art (see e.g. Chen), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 7, Chen discloses (Fig 1-4) wherein forming the amorphous layer on the substrate comprises depositing an amorphous material on the top surface of the substrate using chemical vapor deposition (par 14).
With respect to Claim 8, Chen discloses (Fig 1-4) wherein the first set of trenches does not penetrate through a bottom surface of the substrate.
With respect to Claim 9, Ahn discloses (Fig 11-14) wherein a thickness of the amorphous layer is at least 100A (par 46).
With respect to Claim 10, Ahn discloses (Fig 11-14) wherein a thickness of the liner layer is less than 30A (par 46-47).
Regarding claim 10, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Ahn discloses (Fig 11-14) wherein a thickness of the amorphous layer is about 3 to 5 times a thickness of the liner layer (par 46-47).
Regarding claim 11, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 12, Chen discloses (Fig 1-4) wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through dry oxidation using oxygen (O2) (par 15).
With respect to Claim 15, Chen discloses (Fig 1-4) a method of fabricating a semiconductor device, comprising:
forming a plurality of trenches (26, 28) on a top surface of a substrate (16) (par 13)
performing a surface treatment process on the substrate, the surface treatment process comprising
forming an amorphous lining layer (30) on the substrate over exposed surface in the trenches (par 14)
converting the amorphous layer at least partially into a dielectric liner layer (34) (par 17)
disposing a conductive material (38) over the dielectric liner layer to fill the trench (par 17)
However, Chen does not disclose reducing a thickness of the amorphous lining layer.
On the other hand, Ahn discloses (Fig 11-14) a method of fabricating a semiconductor device, comprising forming an amorphous lining layer (151) on a substrate (111), reducing a thickness of the amorphous lining layer, to form a liner layer (161) (par 46-48).
Regarding claim 15, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0280095) in view of Ahn (US 2005/0142706) and in further view of Tang (US 9,406,544).
With respect to Claim 13, Chen discloses (Fig 1-4) most aspects of the current invention. However, Chen does not disclose wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through wet oxidation using water (H2O).
On the other hand, Tang discloses (Fig 1-4) a method of fabricating a semiconductor device, comprising forming an amorphous lining layer (18) on a substrate (10), oxidizing the amorphous layer, wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through wet oxidation using water (H2O) (column 3 lines 29-33). Tang teaches doing so to reduce the process time since the water vapor has increased solubility into a SiO2 layer (column 3 lines 40-42).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through wet oxidation using water (H2O) in the device of Chen to reduce the process time since the water vapor has increased solubility into a SiO2 layer.




Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0280095) in view of Ahn (US 2005/0142706) and in further view of Huang (US 2012/0149172).
With respect to Claim 14, Chen discloses (Fig 1-4) most aspects of the current invention. However, Chen does not disclose wherein removing the portion of the amorphous layer to form the liner layer includes etching an oxidized portion of the amorphous layer using hydrogen fluoride (HF) solution to form the liner layer.
On the other hand, Huang discloses (Fig 1A-1G) a method of fabricating a semiconductor device, comprising forming an amorphous lining layer (150) on a substrate (100), oxidizing the amorphous layer, removing a portion of the amorphous layer to form a liner layer (160), wherein removing the portion of the amorphous layer to form the liner layer includes etching an oxidized portion of the amorphous layer using hydrogen fluoride (HF) solution to form the liner layer (par 23). Huang teaches doing so to obtain a void-free trench isolation structure, therefore protecting the device reliability (par 25).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein removing the portion of the amorphous layer to form the liner layer includes etching an oxidized portion of the amorphous layer using hydrogen fluoride (HF) solution to form the liner layer) in the device of Chen to obtain a void-free trench isolation structure, therefore protecting the device reliability.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814